Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 1 of 72 PageID: 1




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY



JENI RIEGER individually, and on
behalf of a class of similarly               Civil Action No.:
situated individuals,

            Plaintiff,                       CLASS ACTION COMPLAINT
                                             JURY TRIAL DEMANDED
v.

VOLKSWAGEN GROUP OF
AMERICA, INC., a New Jersey
corporation, d/b/a AUDI OF
AMERICA, INC., AUDI AG, a
German corporation, and
VOLKSWAGEN AG, a German
corporation,
            Defendants.




                               INTRODUCTION

      1.    Plaintiff Jeni Rieger (“Plaintiff”) brings this action for herself and on

behalf of all similarly situated persons (“Class Members”) in the United States who

purchased or leased any 2012-2017 Audi vehicle equipped with 2.0-liter

turbocharged engines (“Class Vehicles”)1 against Volkswagen Group of America,



1
 The Class Vehicles are any 2012 through 2017 model year Audi vehicles
equipped with a 2.0 liter turbocharged engine. These vehicles include the
following Audi models: TT, A3, A4, A5, A6, Q3, and Q5.


                                         1
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 2 of 72 PageID: 2




Inc., (“VWGoA”) d/b/a Audi of America, Inc., Audi AG, and Volkswagen AG

(“VWAG”) (collectively “VW” or “Defendants”). The allegations herein are based

on personal knowledge as to Plaintiff’s own experience and are made as to other

matters based on an investigation by counsel, including analysis of publicly

available information.

      2.    This is a consumer class action concerning a failure to disclose

material facts and a safety concern to consumers.

      3.    Defendants VWAG, Audi AG, or both, designed and manufactured

the Class Vehicles, and Defendant VWGoA imported, distributed, marketed, and

sold the Class Vehicles through its extensive network of authorized dealerships in

the United States. Defendant VWGoA also provides service and maintenance for

the Class Vehicles dealers and service providers nationwide, using information

provided by VWAG, Audi AG, or both.

      4.    Defendants sold, directly or indirectly, through their agent dealers and

other retail outlets, the Class Vehicles throughout the United States, without

disclosing that the Class Vehicles’ were equipped with defective turbocharged 2.0

liter engines (“2.0T Engine”).

      5.    VW’s history of trouble with the 2.0T Engine is extensive, with the

subject engine being the genesis for other class action lawsuits for excessive oil

consumption in its 2009-2011 model year vehicles, and for the defective timing



                                        2
    Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 3 of 72 PageID: 3




chain design for its 2008-2013 model year vehicles.2 These actions ultimately led

VW to extend its warranty periods and reimburse claimants for unforeseeable costs

related to the defective designs within the 2.0T Engines.

         6.    VW wrongfully and intentionally concealed a defect in the design,

manufacture, and/or workmanship of the pistons/piston heads (“Piston Defect”) in

the 2.0T Engine. The Piston Defect can cause the pistons and the engine itself to

fail at any time. It can also cause the engine to consume an excessive amount of

oil. As a result of the Piston Defect, Plaintiff and Class Members incur out of

pocket costs to repair or replace the damaged engine parts or their entire engine.

The repairs cost thousands of dollars.

         7.    The Piston Defect in the 2.0T Engine also presents a safety risk for

Plaintiff and Class Members, because when a piston or pistons suddenly and

unexpectedly fails, the Class Vehicles immediately lose engine power. It goes

without saying that a sudden loss of power poses a clear-cut safety risk—it can

prevent the driver from accelerating, maintaining speed, and even adequately

controlling the steering wheel, engaging the brakes, all of which drastically

increase the risk of collisions.

         8.    The Piston Defect also causes substantial damage. When the defect


2
 See Asghari v. Volkswagen, 42 F.Supp.3d 1306 (C.D. California, 2013); see also
In Re Volkswagen Timing Chain Product Liability Litigation 16-CV-2765 JLL
2017 WL 1902160 (D.N.J. May 8, 2017).


                                          3
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 4 of 72 PageID: 4




manifests, in addition to destroying critical engine components, it causes further

damage throughout the powertrain of the Class Vehicles as shards of the pistons

are circulating throughout the engine and fuel system.

      9.    By way of explanation, in internal combustion engines, the piston is a

fast-moving metal component contained within a cylinder. Piston rings attached at

the piston head make the piston gas-tight. A piston’s purpose is to transfer force

from expanding gas in the cylinder to the crankshaft via a piston rod and/or

connecting rod. In most, if not all, mass produced car engines, the intake,

compression, combustion and exhaust process takes place above the piston in the

cylinder head, which forces the piston to move up and down within the cylinder,

thereby causing the crankshaft to turn. The piston is subjected to tremendous forces

and heat during normal engine operation.

      10.   Specifically, the pistons and or piston heads in the Class Vehicles’

2.0T Engine are defective in that they cause excessive oil consumption and crack,

fracture, or splinter at their point of contact. The damage to the pistons causes

immediate loss of compression within the engine cylinder and causes the remnants

of the piston to circulate throughout the fuel system of the Class Vehicles. These

failures occur before the engine reaches 75,000 miles, resulting in a lifespan well

short of the class members’ expectations and the industry standard for similar

engines.



                                         4
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 5 of 72 PageID: 5




      11.    The Piston Defect is inherent in each Class Vehicle and was present

at the time of sale.

      12.    VW undertook affirmative measures to conceal the Piston Defect

through, among other things, a Technical Service Bulletin (“TSB”) that VWGoA

issued to its authorized repair facilities (but not to the class members themselves).

      13.    VW was sufficiently aware of the Piston Defect from pre-production

testing, design failure mode analysis, calls to its customer service hotline, and

customer complaints made to dealers. However, this knowledge and information

was exclusively in the possession of VW and its network of dealers who are

Defendants’ agents for repairs and, therefore, unavailable to consumers.

      14.      The Piston Defect is material because it poses a serious safety

concern. As attested by Class Members in scores of complaints to the National

Highway Traffic Safety Administration (“NHTSA”), and other online forums, the

Piston Defect can impair any driver’s ability to control his or her vehicle and

greatly increase the risk of collision.

      15.    The Piston Defect is also material because consumers incur significant

and unexpected repair costs. VW’s failure to disclose, at the time of purchase, the

pistons’ marked tendency to fail is material because no reasonable consumer

expects to spend hundreds, if not thousands, of dollars to repair or replace essential

engine components expected to last much longer than 75,000 miles of use.



                                          5
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 6 of 72 PageID: 6




      16.   Had VW disclosed the Piston Defect, Plaintiff and Class Members

would not have purchased the Class Vehicles or would have paid less for them.

                                 THE PARTIES

Plaintiff Jeni Rieger

      17.   Plaintiff Rieger is a Nevada citizen who resides in Las Vegas, Nevada.

      18.   On or around August 18, 2016, Plaintiff Rieger purchased a certified

pre-owned 2015 Audi A4 Allroad with only 8,000 miles, equipped with the subject

2.0T Engine, from Audi San Diego, an authorized Audi dealer in San Diego,

California. As a certified pre-owned vehicle, Plaintiff Rieger’s 2015 Audi A4 came

with an express warranty provided by VW and must go through a rigorous checklist

to confirm that the vehicle contains no defects or damage.

      19.   Plaintiff Rieger purchased her vehicle primarily for personal, family,

or household use.

      20.   Passenger safety and reliability were important factors in Plaintiff

Rieger’s decision to purchase her vehicle. Before making her purchase, Plaintiff

Rieger did an online search for the vehicle on Google. She watched YouTube

videos and television ads about the 2015 Audi. Plaintiff visited VW’s official

website to research the 2015 Audi and its 2.0T engines. Moreover, before making

her purchasing decision, Plaintiff Rieger test drove the vehicle she ended up buying

with an authorized dealership salesperson. During the test drive, Plaintiff and the



                                         6
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 7 of 72 PageID: 7




salesperson discussed the vehicle, and the salesperson made no mention of the

Piston Defect. Also, before purchase, Plaintiff Rieger reviewed the vehicle’s

Monroney Sticker or “window sticker” which listed official information about the

vehicle. Like the other sources, in the Monroney Sticker, Defendants made no

reference to the Piston Defect. Plaintiff Rieger believed that her 2015 Audi would

be a safe and reliable vehicle.

      21.    VW’s omissions were material to Plaintiff Rieger. Had VW disclosed

its knowledge of the Piston Defect before she purchased her vehicle, Plaintiff

Rieger would have seen and been aware of the disclosures. Furthermore, had she

known of the Piston Defect, Plaintiff Rieger would not have purchased her vehicle,

or would have paid less for it.

      22.    Specifically, on or around October 10, 2020 with approximately

45,000 miles on the odometer of her Audi A4, Plaintiff Rieger presented her

vehicle to Walters Audi, an authorized Audi dealership in Riverside, California,

complaining of a check engine light which gave a reading indicating “cylinder

misfire.” Walters Audi performed tests and confirmed that Plaintiff’s vehicle had

a cylinder misfire due to loss of compression in the engine cylinder. Despite these

findings, Walters Audi and VWGoA refused to cover the necessary repairs under

warranty. Unable to afford the high out of pocket cost, Plaintiff Rieger had no

choice but to leave the dealership with her vehicle unrepaired.



                                         7
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 8 of 72 PageID: 8




      23.    Following her unsuccessful repair visit Walters Audi, On November

11, 2020 Plaintiff Rieger’s vehicle was transported to Audi Henderson, in

Henderson, Nevada and the vehicle continued to exhibit symptoms due to loss of

compression in the engine, including but not limited to rough starting of the engine,

excessive shuddering and loud operation of the engine, and inability to maintain a

consistent idle. Audi Henderson and VWGOA again refused to cover the necessary

repairs under warranty.

      24.    Accordingly, on or around February 5, 2021, Plaintiff Rieger

transported her vehicle to a CarsNV, LLC, a third-party repair facility in Las Vegas,

Nevada, complaining that her vehicle was exhibiting the aforementioned symptoms

and that it experienced a general loss of power during operation of her vehicle.

Upon investigation, CarsNV LLC discovered that her engine needed to be replaced

entirely. Accordingly, because of the Piston Defect, and because VWGoA refused

to cover the necessary repairs under warranty when Ms. Rieger presented her

vehicle to Defendants’ dealership, Plaintiff Rieger had to pay an approximate total

of $10,059 out of pocket to have her engine replaced, including but not limited to

transport fees, purchasing new replacement parts, and labor for removing and

repairing the damaged engine.

      25.    Accordingly, Plaintiff Rieger’s vehicle continues to exhibit the Piston

Defect, continues to have loss of compression, and has never been repaired by VW.



                                         8
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 9 of 72 PageID: 9




      26.    At all times, Plaintiff Rieger, like all Class Members, attempted to

drive her vehicle in a manner both foreseeable and in which it was intended to be

used, in the sense that she has driven it like a typical consumer and not used it for

drag racing, for example.

Defendants

      27.    Defendant VWGoA is a New Jersey corporation with its headquarters

at 220 Ferdinand Porsche Drive, Herndon, Virginia 20171. One of its fictious

names is Audi of America, Inc., which it has registered with the Virginia Secretary

of State.

      28.    Defendant VWGoA, through its various entities, markets, distributes,

warranties, and sells Volkswagen and Audi-branded automobiles and parts for

those automobiles, including the Class Vehicles, in multiple locations across the

United States, including New Jersey and California.

      29.    In order to sell vehicles to the general public, VWGoA enters into

agreements with authorized dealerships who engage in retail sales with consumers

such as Plaintiff. In return for the exclusive right to sell new Volkswagen and/or

Audi-branded vehicles, authorized dealerships are also permitted to service and

repair these vehicles under the warranties VWGoA provides directly to consumers

who purchased new vehicles from the authorized dealerships. All service and repair

at an authorized dealership is completed according to VWGoA, Audi AG, and



                                         9
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 10 of 72 PageID: 10




VWAG instructions, issued through service manuals, technical service bulletins

(“TSBs”), technical tips (“TT”), and other documents. Per the agreements between

VWGoA and the authorized dealers, consumers such Plaintiff are able to receive

services under VWGoA’s issued warranty at dealer locations that are convenient

to them. These agreements provide VWGoA with a significant amount of control

over the actions of the authorized dealerships.

      30.   VWGoA also developed and disseminated the owner’s manual and

warranty booklets, advertisements, and other promotional materials relating to the

Class Vehicles. VWGoA also is responsible for the content of the Monroney

Stickers on Volkswagen and Audi-branded vehicles.

      31.   Defendant Volkswagen AG is a German corporation headquartered in

Wolfsburg, Germany. VWAG designs, engineers, manufactures, tests, markets,

supplies, sells and distributes Volkswagen, Skoda, and Audi-branded vehicles and

parts for those vehicles worldwide, including the in the United States.

      32.   VWAG is the parent corporation of VWGoA and Audi AG, which are

each wholly owned subsidiaries. VWAG is also the parent corporation of the

United States manufacturing facilities for Volkswagen and Audi-branded vehicles.

For all its United States subsidiaries, including VWGoA, VWAG and/or Audi AG

provides all the technical and information for the purpose of manufacturing,

servicing, and repairing the Class Vehicles.



                                        10
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 11 of 72 PageID: 11




      33.   Defendant Audi AG is a foreign corporation located at Auto-Union-

Str. 2 D-85045, Ingolstadt, Germany. Audi AG designs, engineers, manufactures,

tests, markets, supplies, sells and distributes Audi-branded vehicles and parts for

those vehicles worldwide, including in the United States.

      34.   The relationship between VWAG and VWGoA is governed by a

General Distributor Agreement that gives Audi AG and/or VWAG the right to

control nearly every aspect of VWGoA’s operations related to both Volkswagen

and Audi-branded vehicles—including sales, marketing, management policies,

information governance policies, pricing, and warranty terms.

      35.   For all VWAG United States subsidiaries, including VWGoA, VWAG

and/or Audi AG provides all the technical and information for the purpose of

servicing, and repairing the Class Vehicles, as well as the information needed to

draft the owners’ manuals.

      36.   At all relevant times, VW was and is engaged in the business of

designing, manufacturing, constructing, assembling, marketing, distributing,

and/or selling automobiles and motor vehicle components in San Diego County

and throughout the United States of America.

                                JURISDICTION

      37.   This is a class action.

      38.   Plaintiff and members of the proposed Class are citizens of states



                                        11
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 12 of 72 PageID: 12




different from the home state of Defendant.

      39.    The aggregate claims of individual Class Members exceed

$5,000,000.00 in value, exclusive of interest and costs.

      40.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(d).

                                      VENUE

      41.    Defendants, through their business of distributing, selling, and leasing

the Class Vehicles, have established sufficient contacts in this district such that

personal jurisdiction is appropriate. As such, Defendants are deemed to reside in

this district pursuant to 28 U.S.C. § 1391(c)-(d).

      42.    In addition, a substantial part of the events or omissions giving rise to

these claims took place in this District because VWGoA is incorporated in this

District. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                          FACTUAL ALLEGATIONS

      43.    For years, VW has designed, manufactured, distributed, sold, and

leased the Class Vehicles. VW has sold, directly or indirectly, through dealers and

other retail outlets, thousands of Class Vehicles in New Jersey, California, and

nationwide. VW warrants and services the Class Vehicles through its nationwide

network of authorized dealers and service providers.

      44.    The 2.0T Engine is a four-cylinder turbocharged engine, designated as

the second generation EA888 by VW. In production since 2008, the 2.0T Engine



                                         12
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 13 of 72 PageID: 13




was different from the first generation EA888 in that it had low-friction thin piston

rings and newly designed pistons.

      45.   As with most internal combustion engines, the piston slides into the

cylinder bore of an engine block, transferring the force from expanding gas in the

cylinder to the crankshaft via the crankpin. See Figure 1 below. Pistons, such as the

ones in the 2.0T engine, are cast aluminum alloy pieces which conduct and transfer

heat. Because aluminum expands when heated, both the piston and the cylinder bore

must be manufactured precisely so that the piston can move freely without allowing

the force of the combusting gas to escape.




                                    FIGURE 1


                                        13
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 14 of 72 PageID: 14




      46.    The piston head is the top of the piston, closest to the cylinder head.

Piston rings, which are settled into the piston grooves, seal the combustion chamber,

transfer heat to the cylinder wall, and control oil consumption. As with the piston

itself, the piston rings must be manufactured to precise specifications, so that they

can provide a radial fit between the cylinder wall and the piston.

      47.    The Class Vehicles contain one or more design, manufacturing, and/or

workmanship defects, including but not limited to defects wherein the pistons, piston

rings, and/or piston heads cannot withstand the heat and pressure of the engine and

crack, fracture, or splinter as a result. See Figure 2 below. One result of this defect

is that the engine can consume excessive amounts of oil. Furthermore, the damage

to the piston causes immediate loss of compression within the engine cylinder and

causes the remnants of the piston to circulate throughout the fuel system of the Class

Vehicles, damaging other engine components. (the Piston Defect).




                                         14
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 15 of 72 PageID: 15




                                     FIGURE 23

      48.    VW acquired its knowledge of the Piston Defect within the 2.0T

Engine through sources not available to Plaintiff or Class Members, including but

not limited to pre-release testing data, early consumer complaints about the Piston

Defect to VW and its dealers about the Class Vehicles as well as other earlier model

year versions of such vehicles, testing conducted in response to those complaints,

aggregate data from VW’s dealers, and from other internal sources.

      49.    The 2.0T Engine, since its widespread release by VW in 2009, has

proven to be nothing but problematic. Since its release, the 2.0T Engine has been

subject to many complaints, including but not limited to excessive oil consumption

and defective timing chains, both of which resulted in VW agreeing to extend its

warranty and reimburse persons affects by such defect. Presently, the 2.0T Engine

in the Class Vehicles has caused VW to become aware of the Piston Defect through

many customers’ complaints of loss of compression within an engine cylinder,

metal shavings within the fuel system, and/or other forms of engine failure. All of

these failures or sequelae of failures ultimately cause the catastrophic failure of the

2.0T Engine, the majority of the time before 75,000 miles. As such, many

customers have had to completely replace their engines prematurely.


3
 Humble Mechanic, “Catastrophic Piston Failure 2.0t TSI Engine ~ Walkthrough
and Diagnosis,” Aug. 7, 2019,
https://www.youtube.com/watch?v=V6jzRQpMw24 (last visited April 19, 2021)


                                          15
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 16 of 72 PageID: 16




      50.    Specifically, the 2.0T Engine’s pistons/piston heads were defectively

designed to operate within the formulaic pressures and temperatures of the oil and

fuel system, which in turn causes the piston/piston heads to crack, splinter, shatter,

fracture, and/or break off into pieces within the engine cylinder. In turn, this causes

loss of compression in one or more cylinders, triggering a “check engine light” for

cylinder misfire due to loss of engine performance. Additionally, the pistons’

constant engagement to tremendous forces and heat during normal engine

operation will cause the piston head and/or piston rings to become faulty or fail,

leading to excessive oil consumption, engine knock and/or pre-ignition, which can

lead to undesirable pressure within the engine resulting in poor performance and

engine damage, and oftentimes catastrophic damage.

               The Piston Defect Poses a Serious Safety Concern

      51.    As discussed supra, when a piston or pistons suddenly and

unexpectedly fails, the Class Vehicles immediately lose engine power. It goes

without saying that a sudden loss of power poses a clear-cut safety risk—it can

prevent the driver from accelerating, maintaining speed, and even adequately

controlling the steering wheel, engaging the brakes, all of which drastically

increase the risk of collisions.




                                          16
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 17 of 72 PageID: 17




      VW Had Superior and Exclusive Knowledge of the Piston Defect

      52.   Since 2012, VW has designed, manufactured, distributed, sold, and

leased the Class Vehicles. VW was acutely aware of the 2.0T engine’s defective

pistons and piston rings that caused oil consumption well before the Class Vehicles

were offered for sale on the market.

      53.   VW had superior and exclusive knowledge of the Piston Defect and

knew or should have known that the defect was not known or reasonably

discoverable by Plaintiff and Class Members before they purchased or leased the

Class Vehicles.

      54.   Well before Plaintiff’s purchase in August 2016, VW knew about the

Piston Defect through sources not available to consumers, including pre-release

testing data, early consumer complaints to VW and its dealers, testing conducted

in response to those consumer complaints, high failure rates of the pistons within

the 2.0T Engine, the data demonstrating the inordinately high volume of

replacement part sales, and other aggregate data from VW dealers about the

problem.

      55.   VW is experienced in the design and manufacture of consumer

vehicles. As an experienced manufacturer, VW conducts tests, including pre-sale

durability testing, on incoming components, including the pistons, to verify the




                                        17
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 18 of 72 PageID: 18




parts are free from defect and align with VW’s specifications.4 Thus, VW knew or

should have known the pistons within the 2.0T Engine were defective and prone to

put drivers in a dangerous position due to the inherent risk of the Piston Defect.

       56.   Specifically, VW’s preproduction testing includes extensive road

testing at its proving grounds in Ehra-Lessien, Germany. There, testing includes

materials testing for engine components and VW is known to be spend more for

research and development than any other major vehicle manufacturer in the world

and produces far more pre-production vehicles.5 In fact, VW even mistakenly sold

nearly 7,000 pre-production models, which were meant to be destroyed, to

consumers. The pre-production testing on the 2.0T engines revealed the Defect to

VW.6

       57.   Additionally, Defendants should have learned of this widespread

defect from the sheer number of reports received from dealerships. VW’s customer

relations department, which interacts with individual dealerships to identify



4
  Akweli Parker, How Car Testing Works, HOWSTUFFWORKS.COM,
http://auto.howstuffworks.com/car-driving-safety/safety-regulatory-devices/car-
testing.htm (“The idea behind car testing is that it allows manufactures to work out
all the kinks and potential problems of a model before it goes into full
production.”) (last viewed June 5, 2019).
5
  Christiaan Hetzner, Inside Volkswagen’s secret Ehra-Lessien proving grounds,
AUTOWEEK.COM,
https://www.autoweek.com/news/technology/a1828046/volkswagens-secret-ehra-
lessien-proving-grounds/ (last viewed April 19, 2021).
6
  Kyle Hyatt, VW sold at least 6,700 preproduction cars to consumers and that’s
not good, CNET.com, https://www.cnet.com/roadshow/news/vw-preproduction-
test-cars-sold-to-public/ (last viewed April 20, 2021)


                                         18
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 19 of 72 PageID: 19




potential common defects, has received numerous reports regarding the Piston

Defect, which led to the release of the Technical Tips for its pre-2012 2.0T Engine.

VW’s customer relations department also collects and analyzes field data

including, but not limited to, repair requests made at dealerships, technical reports

prepared by engineers who have reviewed vehicles for which warranty coverage is

being requested, parts sales reports, and warranty claims data.

      58.    VWGoA’s warranty department similarly analyzes and collects data

submitted by its dealerships to identify warranty trends in its vehicles. It is

VWGoA’s policy that when a repair is made under warranty the dealership must

provide VWGoA with detailed documentation of the problem and a complete

disclosure of the repairs employed to correct it. Dealerships have an incentive to

provide detailed information to Defendant, because they will not be reimbursed for

any repairs unless the justification for reimbursement is sufficiently detailed.

      59.    Federal law requires automakers like VW to be in close contact with

NHTSA regarding potential auto defects, including imposing a legal requirement

(backed by criminal penalties) compelling the confidential disclosure of defects

and related data by automakers to NHTSA, including field reports, customer

complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114

Stat.1800 (2000).

      60.    Automakers have a legal obligation to identify and report emerging



                                         19
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 20 of 72 PageID: 20




safety-related defects to NHTSA under the Early Warning Report requirements. Id.

Similarly, automakers monitor NHTSA databases for consumer complaints

regarding their automobiles as part of their ongoing obligation to identify potential

defects in their vehicles, including those which are safety-related. Id. Thus, VW

knew or should have known of the many complaints about the Piston Defect logged

by NHTSA ODI. The content, consistency, and disproportionate number of those

complaints alerted, or should have alerted, VW to the Piston Defect in its 2.0T

Engines as early as 2012.

      61.      With respect solely to the Class Vehicles, the foregoing excerpts of

owner incident reports are but a few examples of the many complaints concerning

the   Piston     Defect   which   are   available     through   NHTSA’s     website,

www.NHTSA.gov. Many of the complaints reveal that VW, through its network

of dealers and repair technicians, had been made aware of the Piston Defect. In

addition, the complaints indicate that despite having knowledge of the Piston

Defect and even armed with knowledge of the exact vehicles affected, VW often

refused to diagnose the defect or otherwise attempt to repair it while Class Vehicles

were still under warranty. When VW did attempt repairs, it merely replaced the

defective pistons with similarly defective pistons.

      62.      On September 15, 2015, a class vehicle driver reported the following




                                         20
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 21 of 72 PageID: 21




incident dated September 15, 2015:7


            EXCESSIVE OIL CONSUMPTION. UNDER NORMAL
            DRIVING CONDITIONS, THE ENGINE LIGHT CAME ON
            TO ADD 1 QUART OF OIL 3,000 MILES BEFORE THE
            NEXT SERVICE INTERVAL. ONLY 22,000 MILES ON
            THE CAR.

      63.   On October 13, 2014, a class vehicle driver reported the following

incident dated August 14, 2014:8

            I GOT A LOW OIL WARNING WITH ONLY 2700 MILES
            ON THE CAR, AND THE OIL IS DARK AND DIRTY
            COMPARE TO THE LONER CAR I GOT.
            IT HAS BEEN THREE TIMES I BROUGHT MY CAR BACK
            TO THE SERVICE DEPARTMENT IN THE DEALER, BUT
            THEY NEVER SOLVED THE PROBLEM. FIRST TIME,
            THEY TOPED UP THE OIL. AFTER TWO WEEKS, THE
            OIL WAS LOW AGAIN, SO I BROUGHT IT BACK. THIS
            TIME, THEY CHANGED A NEW OIL TANK CAP FOR ME,
            BUT TWO WEEKS LATER, THE OIL WAS LOW. I DROVE
            IT BACK TO THE SERVICE, THIS TIME ACTUALLY THE
            AUDI COMPANY TOLD ME THAT IS BECAUSE MY CAR
            IS STILL IN BREAK-IN PERIOD AND JUST TOPPED UP
            THE OIL AGAIN. BUT AS AN ENGINEER, I KNOW IT
            CANNOT BE 2 QT PER 1000 MILES.

      64.   On April 6, 2018, a class vehicle driver reported the following incident

dated March 5, 2018:

            LOST COMPRESSION AT ONLY 43,670 MILES TO
            FOURTH CYLINDER. ENGINE WAS REBUILT BY AUDI
            DEALER. FOUND PIECES OF OIL CONTROL RING
            FROM A PISTON IN OIL PAN, AIR LEAKING THROUGH
            INTAKE, SEATING SURFACE FOR INTAKE VALVE
            NUMBER 2 ON CYLINDER 4 WAS BURNT AND UNABLE
            TO SEAT PROPERLY DUE TO SPRING ON THAT VALVE
            BEING WEAKER THAN OTHERS.
7
 https://www.nhtsa.gov/vehicle/2015/AUDI/A4/4%252520DR/AWD#complaints
8
  https://www.nhtsa.gov/vehicle/2015/AUDI/A3


                                        21
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 22 of 72 PageID: 22




        65.   On January 25, 2016, a class vehicle driver reported the following

incident dated June 4, 2015:9

              THE CONSUMER ALSO STATED THE VEHICLE
              BURNED 1/4 QUART OF OIL EVERY 5,000.

        66.   On September 11, 2018, a class vehicle driver reported the following

incident dated August 19, 2018:

              I JUST BOUGHT THE CAR FROM LEASING IT IN MAY
              2018.THEY DID A INSPECTION AT AUDI AND ABOUT 3
              WEEKS LATER THE ENGINE GOT STUCK AND CAR
              SMOKED FROM HOOD.

        67.   On February 25, 2020, a class vehicle driver reported the following

incident dated February 15, 2020:10

              WHILE IN MOTION ON A DARK COUNTRY ROAD IN
              VT, MY 2015 AUDI Q5 CAR WITH JUST 61,000 MILES ON
              IT STARTED TO MAKE A LOUD NOISE AND BECAME
              UNDRIVABLE. THE DRIVER SAT ON THE ROAD AND
              WAITED FOR ROADSIDE ASSISTANCE AND A TOW
              TRUCK TO TAKE THE CAR TO THE NEAREST AUDI
              DEALER, WHICH WAS 40 MILES AWAY. SEVERAL
              DAYS LATER, AUDI DRAINED THE OIL IN THE ENGINE
              AND FOUND METAL SHAVINGS.

        68.   On August 7, 2018, a class vehicle driver reported the following

incident dated July 8, 2018:

              TL* CONTACT OWNS A 2015 AUDI Q5. AFTERTHE
              VEHICLE UNDERWENT AN OIL CHANGE, THE OIL
              CHANGE WARNING INDICATOR ILLUMINATED. THE
              CONTACT MENTIONED THAT THE OIL NEEDED TO BE
              REFILLED EVERY 1,000 MILES. THE VEHICLE WAS
9
    https://www.nhtsa.gov/vehicle/2015/AUDI/Q3
10
     https://www.nhtsa.gov/vehicle/2015/AUDI/Q5/SUV/AWD


                                        22
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 23 of 72 PageID: 23




              TAKEN TO FATHERS & SONS AUDI WEST
              SPRINGFIELD (434 MEMORIAL AVE, WEST
              SPRINGFIELD, MA 01089, (413) 384-5229) WHERE THE
              OIL CONSUMPTION TEST SHOWED HOW MUCH OIL
              WAS BURNED AND THAT THE PISTONS WERE
              DAMAGED. THE DEALER STATED THAT THE PISTON
              AND SOLENOID NEEDED TO BE REPAIRED. THE
              VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
              WAS NOTIFIED OF THE FAILURE.

        69.   On November 5, 2020, a class vehicle driver reported the following

incident dated January 1, 2019:11

              THIS VEHICLE IS NEEDING A QUART OF OIL EVERY
              300-400 MILES. IT’S A 6 YEAR OLD CAR, THERE IS
              SOMETHING SERIOUSLY WRONG WITH AUDI ENGINE
              DESIGN. A QUART OF OIL EVERY 300-400 MILES IS
              COMPLETELY UNACCEPTABLE. SINCE DAY 1 THIS
              VEHICLE HAS HAD AN OIL CONSUMPTION PROBLEM
              NOW AT 75K MILES AND THE PROBLEM JUST
              CONTINUES TO GET WORSE.

        70.   On March 24, 2017, a class vehicle driver reported the following

incident dated January 24, 2017:

              TL* THE CONTACT OWNS A 2014 AUDI A4. WHILE
              DRIVING 55 MPH, THE VEHICLE BEGAN TO SHAKE.
              THE DEALER DETERMINED THAT THE PISTONS IN
              THE ENGINE LOST COMPRESSION AND THE ENGINE
              NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
              REPAIRED. THE MANUFACTURER WAS MADE AWARE
              OF THE FAILURE. THE FAILURE MILEAGE WAS 62,000.

        71.   On April 4, 2019 a class vehicle driver reported the following incident

dated April 1 2019:12

              EPC LIGHT ILLUMINATED, ROUGH IDLING, LOSS OF
              POWER, CAR WILL NOT TURN ON. 2017 IT DID THE
11
     https://www.nhtsa.gov/vehicle/2014/AUDI/A4/4%252520DR/AWD
12
     https://www.nhtsa.gov/vehicle/2013/AUDI/A4/4%252520DR/AWD


                                         23
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 24 of 72 PageID: 24




            SAME THING, FOUND ELECTRICAL FAULT NEAR GAS
            TANK (COULD HAVE BLOWN UP). AUDI FIX AT
            GOODWILL. COMPRESSION OF ENGINE WAS NEVER
            CHECKED. 2019 SAME THINGS HAPPENING, ENGINE
            LOST COMPRESSION IN 2 CYLINDERS. ALL SERVICES
            DONE AT AUDI. TOLD NEW ENGINE $10K-13K AND
            THEY WILL NOT HELP COVER COSTS. ONLY 60'000
            MILES DONE ON THE CAR AND NO OVERHEATING
            ISSUES EVER.

      72.   On February 27, 2019, a class vehicle driver reported the following

incident dated February 21, 2019:

            I AM CONSUMING 1.66 QUARTS IN 600 MILES WHICH
            HAS BEEN DOCUMENTED BY MY LOCAL AUDI
            DEALER. I WAS TOLD CALL AUDI USA CUSTOMER
            SUPPORT TO START CLAIM. I DID AND WAS TOLD
            THEY UNDERSTAND THAT MY CAR HAS AN ISSUE
            BUT SINCE IT DID NOT FALL IN THE YEARS OF CLASS
            ACTION LAWSUIT THEY WOULD NOT BE ABLE TO
            ASSIST IN ANY MATTER. NOW I HAVE DONE MY
            HOMEWORK AND HAVE FOUND AUDI DOES MAKE
            EXCEPTIONS BUT WILL DO NOTHING IN MY CASE.
            UNFORTUNATELY I CAN NOT UPLOAD DOCUMENTS
            FROM AUDI BECAUSE IT HAS ALL MY INFORMATION
            AND VEHICLE IDENTITY. BUT I CAN SAY MY AUDI
            CASE NUMBER IS [XXX].
            SO MAYBE AUDI CAN RESPOND TO MY CLAIM IN THE
            APPROPRIATE WAY AND EXTEND THEIR HELP TO
            OTHER VEHICLES WITH THE SAME ENGINE.

      73.   On March 25, 2019, a class vehicle driver reported the following

incident dated February 6, 2019:

            THE CAR HAS BEEN BURNING THROUGH OIL. IT HAS
            BEEN REQUESTING A QUART OF OIL BE ADDED JUST
            ABOUT EVERY 500-700 MILES. ABOUT A YEAR AGO
            THE PROBLEM STARTED IN EARLY 2019 AND AT
            FIRST IT WAS JUST EVERY 1200-900 MILES THAT THE
            CAR WOULD ASK FOR AN EXTRA QUART OF OIL.
            THEN IN THE PAST 6 MONTHS IT HAS GOTTEN WORSE
            ASKING FOR A QUART OF OIL EVERY 500-700 MILES;
            THIS IS ALL IN ADDITION TO THE REGULARLY

                                      24
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 25 of 72 PageID: 25




              SCHEDULE OIL CHANGES.

        74.   On March 7, 2019, a class vehicle driver reported the following

incident dated August 16, 2018:13

              TL* THE CONTACT OWNS A 2016 AUDI Q3. THE
              CONTACT STATED THAT THE VEHICLE WOULD NOT
              START PROPERLY AND WOULD CONSTANTLY
              DECELERATE WHILE IN THE MIDDLE OF TRAFFIC.
              THE CONTACT EXPERIENCED THE FAILURES OFTEN.
              ALSO, THE CHECK ENGINE INDICATOR
              ILLUMINATED. THE VEHICLE WAS TOWED TO AUDI
              DOMINION (21105 I-10, SAN ANTONIO, TX 78257, (888)
              478-2089) WHERE IT WAS DIAGNOSED THAT A NEW
              FUEL SENSOR NEEDED TO BE INSTALLED. THE
              VEHICLE WAS REPAIRED, BUT THE FAILURES
              RECURRED. THE CONTACT TOOK THE VEHICLE BACK
              TO THE DEALER AND HAD IT REPAIRED AGAIN, BUT
              THE FAILURES RECURRED. DURING THE THIRD
              REPAIR, THE DEALER BROKE ONE OF THE
              HEADLIGHTS. SINCE THEN, THE FAILURES
              RECURRED MULTIPLE TIMES. THE MANUFACTURER
              WAS NOTIFIED AND DID NOT ASSIST. THE FAILURE
              MILEAGE WAS 49,500.

        75.   On August 23, 2018, a class vehicle driver reported the following

incident dated August 15, 2018:

              WHEN STARTING VEHICLE (EITHER COLD OR WARM),
              VEHICLE HAS A SEVERAL SECONDS HESITATION
              WHEN PUSHING DOWN ACCELERATOR. VEHICLE
              DOES NOT MOVE, HESITATES THEN LURCHES
              FORWARD AS IF THE VEHICLE IS NOT GETTING
              SUFFICIENT POWER TO MOVE. VEHICLE HAS BEEN
              TO THE VOLKSWAGEN DEALER SEVERAL TIMES AND
              THEY HAVE BEEN UNABLE TO REPAIR. THIS IS
              DANGEROUS WHEN YOU ARE ENTERING A HIGHWAY
              OR CROSSING A MULTI LANE ROAD AND HAVE TO
              MOVE QUICKLY AND THE VEHICLE DOES NOT
              RESPOND.

13
     https://www.nhtsa.gov/vehicle/2016/AUDI/Q3/SUV/FWD


                                       25
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 26 of 72 PageID: 26




        76.   On January 21, 2021, a class vehicle driver reported the following

incident dated January 21, 2021:14

              SEVERAL COMPLAINTS OF FAULTY PISTON RINGS
              CAUSING OIL CONSUMPTION TO BE 1 QUART EVERY
              200/300 MILES FROM AUDI A4 MODELS 2009-2015.

        77.   On November 5, 2019, a class vehicle driver reported the following

incident dated November 3, 2019:

              PISTON RINGS CAR IS SMOKING AND OIL IS COMING
              OUT OF THE MUFFLER THE CAR HAVE LAST THEN
              100K MILEAGE.

        78.   On September 26, 2018, a class vehicle driver reported the following

incident dated August 24, 2018:

              2012 AUDI A4 QUATTRO USES (BURNS) AN EXCESSIVE
              AMOUNT OF OIL, CONSTANTLY HAVING TO ADD
              MOTOR OIL. MUST ADD A QUART OF OIL ON A
              MONTHLY BASIS AND DRIVING LESS THAN 1,000 PER
              MONTH.

        79.   On November 1, 2018, a class vehicle driver reported the following

incident dated November 6, 2016:

              EXCESSIVE OIL CONSUMPTION ISSUES, CHECK
              ENGINE LIGHT IS ON AND AUDI WANTS TO CHARGE
              ME $12,000 TO REPAIR THE OIL CONSUMPTION DUE
              TO THEIR BEING DAMAGE TO MY PISTON RINGS.

        80.   On October 1, 2018, a class vehicle driver reported the following

incident dated September 30, 2018:

              THE VEHICLE HESITATES WHEN ACCELERATING
              FROM A STOP OR OCCASINGLY SURGES UNDER
14
     https://www.nhtsa.gov/vehicle/2012/AUDI/A4/4%252520DR/FWD


                                        26
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 27 of 72 PageID: 27




              HEAVIER THROTTLE PRESSURE. THIS IS VERY
              DANGEROUS AND THE DEALERS ARE TELLING US
              THIS IS “NORMAL” BEHAVIOR. I SEE THAT MANY
              DRIVERS HAVE REPORTED THIS ISSUE. DOES
              SOMEONE HAVE TO GET INJURED BEFORE WE GET
              TAKEN SERIOUSLY? VOLKSWAGEN NEEDS TO FIX
              THE PROBLEM WITH THE ENGINE NOW.

        81.   On April 24, 2017, a class vehicle driver reported the following

incident dated April 4, 2017:

              I TURNED CAR OFF, WENT INTO A STORE CAME
              BACK, STARTED CAR AND IT SOUNDED HORRIBLE,
              AS IF TOTALLY FALLING APART. TURNED IT OFF,
              TRIED AGAIN AND WOULD NOT START AT ALL.
              DEALER SAID ENGINE WAS SHOT, SEIZED UP HAS TO
              BE REPLACED. THEY HAVE BEEN MAINTAINING IT
              SINCE THE DAY I BOUGHT IT. OIL CHANGES ALL UP
              TO DATE. 30,000 MILE OUTSIDE OF WARRANTY.
              DEALER HAS NO UNDERSTAND OF WHAT COULD
              HAVE HAPPENED. COULD THIS HAVE HAPPENED
              WHEN I WAS DRIVING? NO IDEA. HAS ANYONE
              HEARD OF THIS HAPPENING TO THEIR AUDI A4 2012?

        82.   On July 6, 2020, a class vehicle driver reported the following incident

dated June 11, 2020:15

              ONLY 500 MILES FOLLOWING AN AUDI OIL CHANGE,
              THE OIL SENSOR LIGHT WENT OFF NOTIFYING US TO
              ADD ONE QUART OF OIL. WE ADDED ONE QUART OF
              OIL AND CONTINUED DRIVING AND THEN THE LIGHT
              WENT OFF AGAIN. WE CALLED AUDI SERVICE AND
              THEY TOLD US TO FOLLOW THE INSTRUCTIONS AND
              ADD ANOTHER QUART OF OIL. WE DID AND
              REPEATED ONE MORE TIME AFTER ANOTHER HOUR
              (75 MILES). AFTER FILLING THE THIRD TIME AND
              DRIVING, WHITE SMOKE STARTED BILLOWING FROM
              THE VEHICLE AND WE HAD THE CAR TOWED TO THE
              AUDI DEALERSHIP 233 MILES FROM WHERE WE
              WERE.

15
     https://www.nhtsa.gov/vehicle/2016/AUDI/A4/4%252520DR/AWD


                                         27
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 28 of 72 PageID: 28




        83.   On November 6, 2020, a class vehicle driver reported the following

incident dated October 28, 2020:

              BOUGHT IT 7 WEEKS AGO, 44,000 MILES. SEVERE OIL
              CONSUMPTION PROBLEM I'M FINDING OUT
              EVERYONE KNOWS ABOUT ALREADY WITH AUDI
              TURBOS AND WAS PREVIOUSLY A CLASS ACTION. I'M
              PUTTING OIL IN EVERY OTHER DAY AND FEEL THE
              PISTONS MISSING WHEN I DRIVE IN THE MORNING.

        84.   On November 18, 2019, a class vehicle driver reported the following

incident dated August 1, 2019:16

              TL* THE CONTACT OWNS A 2014 AUDI Q5. WHILE THE
              VEHICLE WAS PARKED OUTSIDE OF THE CONTACT'S
              RESIDENCE, THE CHECK ENGINE OIL WARNING
              INDICATOR ILLUMINATED WHEN THE VEHICLE WAS
              STARTED. THE CONTACT STATED THAT SHE NEEDED
              TO ADD OIL TO THE ENGINE EVERY TWO WEEKS.
              THE VEHICLE WAS TAKEN TO BIENER AUDI
              (LOCATED AT 795 NORTHERN BLVD, GREAT NECK,
              NY 11021, (516) 829-2834) THREE TIMES. ON OCTOBER
              13, 2019, THE CONTACT WAS INFORMED THAT THE
              PISTON SIZES WERE TOO SMALL AND THE ENGINE
              NEEDED TO BE REPLACED. THE VEHICLE WAS NOT
              REPAIRED. THE MANUFACTURER WAS NOTIFIED. THE
              FAILURE MILEAGE WAS 81,886.

        85.   On October 3, 2018, a class vehicle driver reported the following

incident dated September 13, 2018:

              TL* THE CONTACT OWNS A 2014 AUDI Q5. WHILE
              DRIVING 70 MPH, THE ENGINE TURNED OFF AND THE
              ELECTRONIC POWER CONTROL INDICATOR
              ILLUMINATED. THE VEHICLE WAS TOWED TO AUDI
              SAN DIEGO (9010 MIRAMAR RD, SAN DIEGO, CA 92126)
              AND REMAINED THERE FOR THREE WEEKS. THE
              MANUFACTURER WAS ALSO CONTACTED AND DID
              NOT ASSIST. THE VEHICLE WAS NOT DIAGNOSED OR
16
     https://www.nhtsa.gov/vehicle/2014/AUDI/Q5/SUV/AWD


                                        28
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 29 of 72 PageID: 29




              REPAIRED. THE APPROXIMATE FAILURE MILEAGE
              WAS 37,000. THE VIN WAS UNAVAILABLE. *TR.

        86.   On August 29, 2018, a class vehicle driver reported the following

incident dated July 31, 2018:

              WHILE DRIVING THE CAR, CAR SUDDENLY
              STOPPED... A LOT OF LIGHTS CAME ON IN THE
              DASHBOARD. THERE WAS A BURNING SMELL INSIDE
              THE CAR. CAR WOULDN'T START AFTER THAT AND
              HAD TO BE MANUALLY PUSHED TO THE SIDE OF THE
              ROAD.
              AUDI SERVICE INSPECTED THE CAR AND SAID THAT
              ENGINE HAD INTERNAL DAMAGE AND I WAS ASKED
              TO REPLACE THE ENGINE. CAR ONLY HAD 35,000
              MILES ON IT. WARRANTY HAD EXPIRED JUST FEW
              MONTHS EARLIER. I HAD GOTTEN SERVICE DONE
              EVERY YEAR AT THE SAME AUDI SERVICE
              DEALERSHIP AND HAD GOTTEN A SERVICE JUST A
              FEW WEEKS BEFORE THIS HAPPENED! I WAS ASKED
              TO REPLACE THE ENGINE AT MY COST!! LATER I WAS
              OFFERED ASSISTANCE FROM AUDI, BUT IT STILL
              COST ME $4,500 OUT OF MY POCKET FOR A 4 YR OLD
              CAR WITH 35K MILES ON IT AND SERVICED EVERY
              YEAR BY AUDI!! LOST FAITH IN THE AUDI BRAND
              AND THE LOCAL AUDI DEALERSHIP & SERVICE.

        87.   On May 29, 2019, a class vehicle driver reported the following

incident dated May 5, 2019:17

              THE VEHICLE SUFFERED COMPLETE ENGINE
              FAILURE AT 52,000 MILES. ON MAY 05'19 THE CAR
              WAS RUNNING SMOOTHLY AT PREVAILING
              HIGHWAY SPEED WHEN I STARTED TO HEAR THE
              SOUND OF MARBLES RATTLING AROUND IN THE
              ENGINE COMPARTMENT. PULLED OVER, AND THEN
              THE CHECK ENGINE LIGHT CAME ON.
              TOWED TO AUDI BURLINGTON, AND THE $159
              DIAGNOSTIC THE FOLLOWING MORNING MAY 06'19
              RESULTED IN A VOICE MAIL THAT SAID IN PART

17
     https://www.nhtsa.gov/vehicle/2013/AUDI/A5/C/AWD


                                       29
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 30 of 72 PageID: 30




            "CAR ENGINE IS BLOWN, THE COST WILL BE $11,000,
            PLEASE LET US KNOW WHAT YOU'D LIKE TO DO".
            THEY ALSO SUGGESTED I COULD TRY TO GET AUDI
            OF AMERICA TO ASSIST SO I OPENED A TICKET WITH
            THEM ON MAY 07'19 (REFERENCE NUMBER IS
            190452228).
            THE SERVICE HISTORY IS INTACT BUT NEITHER AUDI
            OF AMERICA NOR AUDI BURLINGTON (MA)
            DEALERSHIP WILL ASSIST WITH THE REPAIR.
      88.   In addition to VW’s review of NHTSA complaints, discovery will
show that VW’s internal consumer relations department and/or online reputation
management services routinely monitor the internet for complaints about its
products, including complaints posted on consumer forums and other social media
websites. The fact that so many customers made similar complaints put VW on
notice of the Piston Defect.

      89.   On March 20, 2014, a class vehicle driver reported the following

incident on an online forum:18

            Car's a 2011 A4 with 35k miles on board, APR stage 1 tuned,
            all stock otherwise. I had a cylinder misfire that turned out to
            be a blown piston ring.

      90.   On May 11, 2017, a class vehicle driver reported the following

incident on an online forum:19

            Anybody had an issue with a newish vehicle mine's a 2012 2.0
            TFSI with 44,000 miles. Massive Piston fail scored the bore
            hole and knackered the engine, managed to get a used engine
            but it still cost me £2700.00!!

18
   https://www.audizine.com/forum/showthread.php/587234-APR-tuned-A4-
piston-failure
19
   https://www.audi-sport.net/xf/threads/broken-piston-on-2012-black-edition-
a4.324604/



                                        30
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 31 of 72 PageID: 31




      91.   On May 18, 2016, a class vehicle driver reported the following

incident on an online forum:20

            For those of you who haven't looked at my last post. I'll catch
            you up real fast. Last week driving at 65-70mph (the speed
            limit) on my way back home to base. Car decides to go into
            limp mode while I'm in the fast lane (dangerous) barely got
            over in time. Got pulled over. Pulled codes. Misfire cyl 2 and
            random misfire. Cool. I'm at 63k miles LOW MILES…. Get to
            compression test. Test #1 cyl 1, good. Cyl 2, 0% compression

      92.   On May 20, 2016, a class vehicle driver reported the following

incident on an online forum:21

            I've got a 2012 with just under 40K miles and my car is
            currently in the shop having new pistons put in. Driving around
            town, limp mode, run codes, cylinder one misfire, swap coils
            and plugs, no change. Leak down test shows 0% compression
            and Audi diagnosis is fried rings. Their labor only cost to
            replace only the rings in one piston - $4,800! It's currently at
            my indy shop where he found a broken piston on a car with less
            than 40,000 miles!

      93.   On August 3, 2017, a class vehicle driver reported the following

incident on an online forum:22

            I own a 2012 Q5 2.0 PP with approx 115000 miles The month I
            paid it off (last dec) the car began burning oil at a very fast
            rate. My car was just over the extended warranty I purchased
            also. When I took in the car for a small recall they informed me
            there was another recall. Some valve don't remember what its
            called but I knew through research of the oil burning it was part
20
    https://www.audizine.com/forum/showthread.php/708042-My-misfire-no-
compression-Audi-experience
21
    https://www.audizine.com/forum/showthread.php/708042-My-misfire-no-
compression-Audi-experience
22
   https://www.audizine.com/forum/showthread.php/776083-Q5-burning-oil-post-
piston-ring-replacement


                                       31
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 32 of 72 PageID: 32




            of the oil consumption test. I hoped it would fix the problem to
            no avail. Was informed they couldn't do anything. Spoke with
            everyone until I reached the GM.. The GM spoke with Audi
            corp and agreed to do and pay for the oil consumption test. It
            failed. They agreed to replace the pistons and rings at no cost
            to me which I was very grateful BUT it did not fix the problem.
            My wife has since driven 5000 miles and is on her third top off.
            She is burning approx 1100 miles per qt

      94.   On July 29, 2016, a class vehicle driver reported the following incident

on an online forum:23

            I'm a writer with Middleburg Heights Audi in Ohio. And its
            still a very prevalent problem. Just next week alone we have
            scheduled 4 2.0 TFSI engines for piston replacement covered
            under Audi. Out technician alone has done over 800 of these by
            himself.

      95.   On April 21, 2018, a class vehicle driver reported the following

incident on an online forum:24

            The ring lands broke off one piston in this vehicle. The
            consensus from my previous post was the failure was the result
            of LSPI (low speed pre ignition). There is just the lightest of
            scratches in the bore of the broken piston while the rest of the
            bores look perfect. We are going to replace the pistons, rings,
            and rod bearings in this motor. My question is whether to hone
            the cylinders. The dealers replace rings and pistons in these
            vehicles all the time for oil burning. They do not hone the
            cylinders as far as I can tell. Does it make sense to put new
            rings and pistons without brush honing the cylinders? The
            engine has only 45 000 miles.

      96.   On August 26, 2019, a class vehicle driver reported the following



23
   https://bobistheoilguy.com/forums/threads/audi-broken-oil-control-rings-
why.257011/
24
   https://diag.net/msg/md8ij6sq56novw2yrngi8kyym4



                                        32
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 33 of 72 PageID: 33




incident on an online forum:25

            My car is burning a lot of oil, probably 1 quart every 1200
            miles. It is manageable but I can imagine this is good for the
            vehicle. I hope this will not require an engine rebuild.

      97.   On May 15, 2019, a class vehicle driver reported the following

incident on an online forum:26

            I recently purchased B8 A4 Quattro Prestige 6 Speed Manual.
            It's never been modded and had Audi service/maintenance plan
            up to 65K. Currently, it has around 83K miles. Car looks sexy
            and super tight on the road BUT it came with a CEL and on
            and off PEC light at times. I did basic diagnosis at home, it
            showed P0303 Cylinder 3 Misfire Detected. Like everyone
            else, I changed the coils, plugs = same issue continues to exist.
            Car runs rough and engine is shaky at low RPM. My next DIY
            fix was going to be fuel injector on 3. While I was at local
            Audi dealership for something different, I talked to a service
            adviser. He pulled up my VIN and showed me my car is under
            extended warranty from Audi for injectors 10Yr/120K &
            timing chain 10Yr/100K. He promised they would change the
            injectors under this warranty. I later found out there's a class-
            action lawsuit settlement for timing chain related issues (hmm..
            interesting right). He said I wouldn't have to pay anything out
            of pocket if I authorize them to replace the faulty injectors. If
            not, I'd be responsible for the $190 diagnostics fee. Few days
            later, I drop off my car to service hoping them to replace the
            injectors FREE and they gave me loaner car. He said they
            normally lend them to 2015 and up owners but he made it
            happen. He calls me later that same day and says "there's a
            misfire but the cylinder is bad, really bad because during the
            leak-down test the piston is shot". I am shocked at this point
            and confused why would a piston go bad on a well maintained
            car.


25
   https://www.audiworld.com/forums/q5-sq5-mki-8r-discussion-129/2013-audi-
q5-oil-consumption-2978462/
26
   https://www.audizine.com/forum/showthread.php/856065-2012-A4-B8-
Cylinder-3-Misfire-No-Compression-Engine-Issue-Dilemma



                                       33
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 34 of 72 PageID: 34




      98.   On October 9, 2012, a class vehicle driver reported the following

incident on an online forum:27

            Purchased audi a4 used at yonkers auto mall. live in ct have
            been to new york twice and now about to go third time monday
            consumes oil and dealership repair shop keeps stating this is
            normal and in spec pleaese help.

      99.   On December 6, 2012, a class vehicle driver reported the following

incident on an online forum:28

            I had the same problem ,erery month the audi a4 say on the
            computor that a qt of iol need needed and the oil is too low.I
            just brought this car from a dealer on boston rd about 5 month
            ago for 23000$ and finance through bank.What can i do ,this
            car is a lemon

      100. On March 20, 2013, a class vehicle driver reported the following

incident on an online forum:29

            I just purchased a a4 2.0t wagon on feb. 9 from private
            person. oil light came on 3 days after purchase. come to find
            out this is a common problem. took it to dealer for oil
            consumption test. – it failed and was determined it needed a
            $4200 piston ring replacement. no warranty, contacted audi
            of america several times and they refuse to pay for the repair.
            Furious

      101. On August 21, 2013, a class vehicle driver reported the following

incident on an online forum:30

            My car is being serviced right now at Audi of Melbourne. I
27
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
28
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
29
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
30
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/

                                       34
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 35 of 72 PageID: 35




            have a 2012 a4 2.0 T. My engine low oil light came on. They
            are replacing numerous parts all related to this oil issue. They
            continue to sell cars and do not inform the public or customer
            about this issue knowing full well about it. The service
            manager stated they are replacing these particular parts in
            many vehicles. I expected to buy an Audi and get the highest
            quality of vehicle but, so far that is not the case

      102. On October 10, 2013, a class vehicle driver reported the following

incident on an online forum:31

            Purchased a new 2013 Audi Q7 10 months. Love the car but
            just had my first oil light issue at 9551 miles. Dealer serviced
            at 5000. Dealer now claims the oil was slightly over filled
            which caused the warning light to illuminate. I’ve never
            heard of such a thing for an oil light function, low yes but
            overfilled? Implied we may have overfilled but have never
            even opened the hood. All services have been by the
            dealership

      103. On December 27th, 2013, a class vehicle driver reported the following

incident on an online forum:32

            I have a 2013 Audi A6. I have called the service desk
            repeatedly regarding the oil consumption issue (light would
            come on between 1,500-3,000 miles after being serviced).
            Each time I have been told that this is normal (one of the
            service reps even tried saying that every 1k miles is normal!).
            Looking at my email conversation I had with the dealership
            this problem goes back to May of 2012. Not too long ago I
            brought my car in for the 45k service, and already I am
            getting the low oil notification (I am at 48k). Looks like I
            will be calling the dealership again about this issue.

      104. On January 22, 2014, a class vehicle driver reported the following


31
  https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
32
  https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/



                                       35
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 36 of 72 PageID: 36




incident on an online forum:33

            I recently reported Jan 6. I had the consumption test done
            and Audi replaced “crankcase breather valve, seal and
            separator”. Advised 2 things: – that those having the same
            issue, the service work I just had completed usually fixes the
            problem. Also advised, to monitor the oil and if light comes
            on under 1500 miles to return for “phase 2” of test. When
            asked what phase 2 entailed, told that depending on test a
            call to AudiofAmerica headquarters would be necessary for
            next steps. Hopefully I will not need “phase 2”. Obviously
            Audi recognizes this problem.

      105. On May 8, 2015, a class vehicle driver reported the following incident

on an online forum:34

            I bought my Audi back in June of 2012. A month later I
            drove to a town about 1 hour away, on the highway. On the
            way there the oil light came on. I talked to the mechanic at
            the dealership about this and he told me it is normal for Audi
            to consume oil and to just come in when ever the car needs
            more oil. Every single time I drive on the highway for a total
            of about 2 hours I will need to add a quart of oil. My
            boyfriend recently moved to the opposite side of town and so
            now I drive about 10mn on the highway a few times a week.
            This has caused me to have to add oil once a month.

      106. On July 19, 2015, a class vehicle driver reported the following incident

on an online forum:35

            I bought a CPO Q5 2012 in October 2014. I have not been
            driving the car that much in the first year, but this year
            (2015) it is basically my primary commute car. in 2014, the
            “low oil” yellow light came on a few month after I got the
            car, and I took it for service. It went on again a few month
            after the service, and the dealer top it off for free. Looking at
            the oil level, it seems like it is half way down already. So
33
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
34
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
35
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/


                                        36
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 37 of 72 PageID: 37




            with record of burning a quarts of oil per 1000 mile, I started
            searching around and I learned about the issue and the class
            action. I confirmed that based on my engine serial number, it
            is one of the problematic ones subject to class lawsuit.

      107. On April 25, 2015, a class vehicle driver reported the following

incident on an online forum:36

            Purchased a CPO Audi A4 in Syracuse back in October, oil
            light has continued to come on every 2k to 3k miles.
            Dealership has done 3 oil consumption test and continue to
            say to drive the car and fi the light comes back on and call
            us. I’ve called Audi Headquarters to make them aware of the
            issue, they have called Driver’s Village to schedule another
            oil consumption test and have also said there is no recall on
            my 2013 A4 because the recall ended for 2012. I wish I
            would have known that Audi did not correct this issue
            because I would have went with Lexus or Mercedes instead.

      108. On November 23, 2015, a class vehicle driver reported the following

incident on an online forum:37

            I’m not sure Audi will ever have a solution to this problem. I
            have a 2013 Audi A4 2.0T with 60,000Km and it uses one
            liter / 800 Km’s (497 miles)!

      109. On April 24, 2016, a class vehicle driver reported the following

incident on an online forum:38

            I purchased a New Q5 in 2012 but notice that the 2.0 Turbo
            engine was manufactured in August of 2011. It had the
            standard 4/50,000 warranty. I am 2000 miles outside of the
            warranty, with 52,000 on the vehicle… and the engine lost
            it’s oil in a matter of hours and my engine has seized. Used
            engine will be $4900, with another $1300 in labor to install.
36
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
37
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
38
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/


                                       37
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 38 of 72 PageID: 38




      110. On March 7, 2017, a class vehicle driver reported the following

incident on an online forum:39

            I purchased my Audi A4 private in August 2016. Currently
            my car has 109,000 miles. I drive within a 10 mile radius
            every other day or so. I must always put a quart of oil in
            every two weeks like clock work. Is there anything I can do
            to get Audi to do anything at all? An Audi dealership in Ohio
            told me that I would have to pay $8,000 to replace the
            pistons in the engine to fix the consumption issue.

      111. On March 29, 2019, a class vehicle driver reported the following

incident on an online forum:40

            Vehicle has 70 000 km (45 000 miles). Original customer
            complaint was check engine light on. Engine code was
            P0303. When vehicle was brought it was not missing and we
            road tested and could not make it miss. We moved the
            ignition coils and plugs and sent vehicle back out with
            customer.
            A few days later check engine light returned and vehicle
            was running rough. Code was P0303 again but now the
            compression on cylinder three was close to nothing and
            leakage was through to crankcase. Further diagnosis
            resulted in disassembly of the engine to find a piston with
            broken ring lands. The top of the piston looks perfect. I
            am not sure the cause of the piston failure.

      112. On January 1, 2016, a class vehicle driver reported the following

incident on an online forum:41

39
   https://www.lemonlaw.com/wordpress/audi-oil-consumption-problem/
40
   https://diag.net/msg/m584321f5dvhwmgaq3dx15089t
41
   https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_excessi
ve.shtml


                                      38
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 39 of 72 PageID: 39




            Bought this car second hand in 2016. Noticed the oil light in
            the 1st week but just thought it needed a top up. Since then a
            quart of oil is needed every 300 km! There is no leak and I
            don't know where the oil is going. A full gas tank will take
            me 600km so that two quarts of oil for every tank of gas!!
            Coming from cars which have never needed additional oil
            between service, this is shocking and for such a brand name
            car, highly unacceptable. I will check with the dealers this
            week to see if there as a fix as my research now shows me
            the problem is well known. Unacceptable for a modern car!

      113. On April 1, 2017, a class vehicle driver reported the following incident

on an online forum:42

            I bought a 2012 Audi Q5 in in 2015. It was a certified pre-
            owned Audi straight from the dealer with 39,000 miles on it.
            For the first 20,000 miles of owning this car, it was all I had
            hoped for. Then, the check engine and oil light game started.
            At first, adding oil meant that it would it go another 1500-
            2000 miles without issue. Then, around 75k, it went to 500 to
            750 miles. Once it hit 95k, it dropped to every 400 to 600
            miles that it needed oil. I am at 100k and desperately want to
            dump this lemon. Unfortunately, I have another 16 payments
            on this garbage car. I've spoken with a local mechanic about
            it and he says the fix is replacing the pistons etc, basically, a
            $9k job to fix it.

      114. On November 17, 2015, a class vehicle driver reported the following

incident on an online forum:43

            I purchased my Q5 from a NY Audi dealer in March of 2012,
            my car was built February 2012.
            Approximately, 2 1/2 years ago, my cars minimum oil light
            went on 1,000 miles short of its next oil change, which had
            never happened before. I called the dealership, I was told
            "this was to be expected, was just the way these cars aged". I
42
   https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_excessi
ve.shtml
43
   https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_excessi
ve.shtml


                                        39
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 40 of 72 PageID: 40




            added the recommended 5W40 European synthetic oil. This
            continued, in increasing intervals.
            I repeatedly asked the dealership about this and was told
            again and again this was fine and to keep adding oil. This car
            was only every serviced at Audi dealerships and has
            primarily highway miles. Last December, the dealership
            began only dealing in VW. So in the spring when I needed
            tail light and hvac fan work I went to the Audi dealer in
            Albany/Latham. They completed $1500. worth of work. I
            asked again about the oil, at that point I was adding a quart
            every 500 miles. I was told there was a known problem
            w/this causing early piston failure but that it was with the
            2009-2011 models and to fix it would cost approximately
            $6000.! And, you guessed it, was told to keep adding oil!!!!

      115. On May 5, 2017, a class vehicle driver reported the following incident

on an online forum:44

            Audi wasted my time and money proving my car failed oil
            consumption test. I was sent on wild goose chase for
            receipts, knowing they would not fix my car. For 1 person at
            Audi, having all power to grant you Good Will.. to fix your
            car. I can't believe Audi won't support their product and fix
            these cars. Problem obviously not solved.

      116. On February 1, 2016, a class vehicle driver reported the following

incident on an online forum:45

            The car has been burning extra oil for about 5 months. I have
            brought it to the dealership twice and they say there are no
            issues. It is now using an extra quart of oil every 500 miles
            or 10 days or so. This is truly excessive and I know from this
            site that Audi has already settled a class action suit for the
            same issue with other models.

44
   https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_excessi
ve.shtml
45
   https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_excessi
ve.shtml



                                       40
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 41 of 72 PageID: 41




      117. On November 30, 2015, a class vehicle driver reported the following

incident on an online forum:46

            The Purchased the car new from the dealer. It has always
            consumed oil but late last year the oil consumption jumped.
            It currently has 90K miles and is using about a quart every
            500 miles. Audi has a class action lawsuit settlement but is
            claiming our car is just out of the extended warranty and
            because we had it serviced outside of the dealership for a
            period of time, they prefer to spend their money fixing cars
            that they maintained (made money on).

            Spent a bunch of money to purchase this car and now they
            say its needs a 8K fix, total junk. Audi's lack of customer
            service, poor product quality and their larger corporate
            dishonesty (VW fraud) is disgusting.


      118. On May 16, 2016, a class vehicle driver reported the following
incident on an online forum:
             I noticed an excessive oil consumption over a year ago but the
             dealer led me to believe no one else had this issue. Over the
             past few months the issue seems to get worst - 1/2 quart every
             2000 miles. I called the dealer but they told me I would have to
             pay for the repairs although Audi knows of the issue. Called
             Audi Customer Service and after checking my VIN they told
             me the same, although it is well known the problem was fixed
             mid year of that model year. I was about to purchase another
             Audi later this year but it would seem it would be a poor
             decision on my part: love the product but hate the fact Audi
             does not stand behind their product on a known issue

      119. On February 28, 2017, 2017, a class vehicle driver reported the




      46
       https://www.carcomplaints.com/Audi/Q5/2012/engine/oil_consumption_e
xcessive.shtml



                                        41
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 42 of 72 PageID: 42




following incident on an online forum:47

            The dealer recommended piston replacement... just like all
            the previous model years subject to the lawsuit. We are
            burning 1.13 quarts every thousand miles. The cost of rthe
            epair is $6,000.00. The regional network is willing to cover
            $2K for parts, but no labor.

      120. On May 22, 2017, a class vehicle driver reported the following

incident on an online forum:48

            Audi A4 2012 excessive oil consumption. Dealer did the oil
            consumption test and piston and rings need to be replaced.
            Already spent over $1K on new breather crankshaft repairs
            etc. Did anyone get AoA to pay for new piston and rings? Its
            a $6K repair that I am unwilling to pay because it should not
            be doing this crap for such an expensive car.

      121. On May 31, 2017, a class vehicle driver reported the following

incident on an online forum:49

            My 2013 A4 (purchased in June 2012) had major oil
            consumption problem. Battled with the dealer and Audi.
            Failed oil consumption test but Audi was not going to repair
            under warranty. By now my vehicle had 115000km -problem
            was gradually getting worse. Filed a CAMVAP claim
            (Canadian Dealer Arbitration). Now Audi and dealer
            changed their minds. Car was in recently for piston
            replacement under "goodwill warranty".




47
   https://www.audiworld.com/forums/a4-b8-platform-discussion-128/excessive-
oil-consumption-2012-model-2915461/
48
   https://www.audiworld.com/forums/a4-b8-platform-discussion-128/excessive-
oil-consumption-2012-model-2915461/
49
   https://www.audiworld.com/forums/a4-b8-platform-discussion-128/excessive-
oil-consumption-2012-model-2915461/



                                       42
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 43 of 72 PageID: 43




      122. On July 18, 2017, a class vehicle driver reported the following incident

on an online forum:50

             We just bought a used 2012 Audi A4 (115k mileage) and just
             discovered it has this cursed problem. It burns a quart in 200
             miles... that is not a typo... every 200 miles we now have to
             top it off.

      123. On July 18, 2017, a class vehicle driver reported the following incident

on an online forum:51

             We just bought a used 2012 Audi A4 (115k mileage) and just
             discovered it has this cursed problem. It burns a quart in 200
             miles... that is not a typo... every 200 miles we now have to
             top it off.

      124. As discussed above, VW issued a Technical Service Bulletin to

address the piston issues in its 2.0T engines. On October 16, 2013, VW issued a

TSB entitled “Engine oil consumption too high.” In the TSB, which applied to the

2.0T-equipped Audi A4, A5, and Q5 of various model years between 2009 and

2011, VW admitted that its customers were complaining of “excessive engine oil

consumption,” and directed its dealerships to replace the 2.0T engine’s crankcase

pressure regulating valve and front crankshaft seal in response. A copy of this TSB

is attached as Exhibit 1.



50
   https://www.audiworld.com/forums/a4-b8-platform-discussion-128/excessive-
oil-consumption-2012-model-2915461/
51
   https://www.audiworld.com/forums/a4-b8-platform-discussion-128/excessive-
oil-consumption-2012-model-2915461/


                                        43
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 44 of 72 PageID: 44




        125. On September 5, 2013, VW issued a revised TSB for all of its vehicles,

adding the model years 2012 through 2014. This TSB cautioned dealer technicians

to clean “metal debris resulting from the mechanical problem” out of the intake

manifold and other areas when installing a replacement engine. Notably, the TSB

stated that “[e]ngine damage caused by failure to clean debris from assemblies that

are transferred to a replacement engine is not covered by Warranty.” A copy of this

TSB is attached as Exhibit 2.

        126. The existence of the Piston Defect is a material fact that a reasonable

consumer would consider when deciding whether to purchase or lease a Class

Vehicle. Had Plaintiff and other Class Members known of the Piston Defect, they

would have paid less for the Class Vehicles or would not have purchased or leased

them.

        127. Reasonable consumers, like Plaintiff, expect that a vehicle’s engine is

safe, will function in a manner that will not pose a safety risk, and is free from

defects. Plaintiff and Class Members further reasonably expect that VW will not

sell or lease vehicles with known safety defects, such as the Piston Defect, and will

disclose any such defects to its consumers when it learns of them. They did not

expect VW to conceal and fail to disclose the Piston Defect to them, and to then

continually deny its existence.




                                         44
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 45 of 72 PageID: 45




VW Has Actively Concealed the Piston Defect

      128. Despite its knowledge of the Piston Defect in the Class Vehicles, VW

actively concealed the existence and nature of the defect from Plaintiff and Class

Members. Specifically, VW failed to disclose or actively concealed at and after the

time of purchase, lease, or repair:

                   (a)     any and all known material defects or material

                   nonconformity of the Class Vehicles, including the defects

                   pertaining to the pistons within the 2.0T Engine;

                   (b)     that the Class Vehicles, including the pistons, were not in

                   good in working order, were defective, and were not fit for their

                   intended purposes; and

                   (c)     that the Class Vehicles and the pistons were defective,

                   despite the fact that VW learned of such defects as early as early

                   2012.

      129. When consumers present their Class Vehicles to an authorized VW

dealer for piston related repairs, rather than repair the problem under warranty, VW

dealers choose to inform consumers that their vehicles are functioning properly,

conduct repairs that merely mask the Piston Defect, or fail to provide service

stating that such damage is not covered under warranty.

      130. VW has caused Class Members to expend money at its dealerships to



                                          45
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 46 of 72 PageID: 46




diagnose, repair or replace the Class Vehicles’ pistons and/or related components,

despite VW’s knowledge of the Piston Defect.

VW Has Unjustly Retained A Substantial Benefit

      131. Defendants unlawfully failed to disclose the Piston Defect to induce

Plaintiff and other Class Members to purchase or lease the Class Vehicles.

      132. Defendants thus engaged in deceptive acts or practices pertaining to

all transactions involving the Class Vehicles, including Plaintiff’s.

      133. Defendants unlawfully induced Plaintiff and class members to

purchase their respective Class Vehicles by concealing a material fact (the

defective pistons within the 2.0T Engine). Had Plaintiff and class members known

of the subject defect, they would have paid less for the Class Vehicles or would or

not have purchased them at all.

      134. Accordingly, VW’s ill-gotten gains, benefits accrued in the form of

increased sales and profits resulting from the material omissions that did - and

likely will continue to - deceive consumers, should be disgorged.

                       CLASS ACTION ALLEGATIONS

      135. Plaintiff brings this lawsuit as a class action on behalf of themselves

and all others similarly situated as members of the proposed Class pursuant to

Federal Rules of Civil Procedure 23(a) and 23(b)(3). This action satisfies the

numerosity, commonality, typicality, adequacy, predominance, and superiority



                                         46
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 47 of 72 PageID: 47




requirements of those provisions.

      136. The Class and Sub-Class are defined as:

            Class: All individuals in the United States who
            purchased or leased any 2012-2017 Audi vehicle
            equipped with the 2.0-liter turbocharged engines “Class
            Vehicles.”

            California Sub-Class: All members of the Class who
            purchased a Class Vehicle in the State of California.
            CLRA Sub-Class: All members of the California Sub-
            Class who are “consumers” within the meaning of
            California Civil Code § 1761(d).

            Implied Warranty Sub-Class: All members of the
            Class who purchased or leased their Class Vehicles in the
            State of California.
      137. Excluded from the Class and Sub-Classes are: (1) Defendant, any

entity or division in which Defendants have a controlling interest, and their legal

representatives, officers, directors, assigns, and successors; (2) the Judge to whom

this case is assigned and the Judge’s staff; (3) any Judge sitting in the presiding

state and/or federal court system who may hear an appeal of any judgment entered;

and (4) those persons who have suffered personal injuries as a result of the facts

alleged herein. Plaintiff reserve the right to amend the Class and Sub-Class

definitions if discovery and further investigation reveal that the Class and Sub-

Class should be expanded or otherwise modified.

      138. Numerosity:       Although the exact number of Class Members is

uncertain, and can only be ascertained through appropriate discovery, the number



                                        47
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 48 of 72 PageID: 48




is easily in the multiple thousands and thus significant enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single

action will provide substantial benefits to all parties and to the Court. The Class

Members are readily identifiable from information and records in Defendants’

possession, custody, or control, as well as from records kept by the Department of

Motor Vehicles.

      139. Typicality: Plaintiff’s claims are typical of the claims of the Class in

that Plaintiff, like all Class Members, purchased or leased a Class Vehicle

designed, manufactured, and distributed by VW. The representative Plaintiff, like

all Class Members, have been damaged by Defendants’ misconduct in that they

have incurred or will incur the cost of repairing or replacing the defective Pistons

and/or its components. Furthermore, the factual bases of VW’s misconduct are

common to all Class Members and represent a common thread resulting in injury

to the Class.

      140. Commonality:          There are numerous questions of law and fact

common to Plaintiff and the Class that predominate over any question affecting

Class Members individually. These common legal and factual issues include the

following:

                (a)   Whether Class Vehicles suffer from defects relating to the

                      pistons within the 2.0T Engine;



                                          48
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 49 of 72 PageID: 49




            (b)   Whether the defects relating to the pistons in the 2.0T Engines

                  constitute an unreasonable safety risk;

            (c)   Whether Defendants knew about the defects pertaining to the

                  Pistons in the 2.0T Engines and, if so, how long Defendants

                  have known of the defect;

            (d)   Whether the defective nature of the pistons constitutes a

                  material fact;

            (e)   Whether Defendants have had an ongoing duty to disclose the

                  defective nature of the pistons in the 2.0T Engine to Plaintiff

                  and Class Members;

            (f)   Whether Plaintiff and the other Class Members are entitled to

                  equitable relief, including a preliminary and/or a permanent

                  injunction;

            (g)   Whether Defendants knew or reasonably should have known of

                  the defects pertaining to the pistons within the 2.0T Engine

                  before it sold and leased Class Vehicles to Class Members;

            (h)   Whether Defendants should be declared financially responsible

                  for notifying the Class Members of problems with the Class

                  Vehicles and for the costs and expenses of repairing and

                  replacing the defective pistons within the 2.0T Engine and/or its



                                       49
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 50 of 72 PageID: 50




                   components;

             (i)   Whether Defendants are obligated to inform Class Members of

                   their right to seek reimbursement for having paid to diagnose,

                   repair, or replace their defective pistons and/or its components;

             (j)   Whether Defendants breached the implied warranty of

                   merchantability pursuant to the Magnuson-Moss Warranty Act;

             (k)   Whether Defendants breached the implied warranty of

                   merchantability pursuant to the Song-Beverly Act

             (l)   Whether Defendants breached its express warranties under

                   UCC section 2301; and

             (m)   Whether Defendants breached written warranties pursuant to

                   the Magnuson-Moss Warranty Act.

      141. Adequate Representation: Plaintiff will fairly and adequately protect

the interests of the Class Members. Plaintiff has retained attorneys experienced in

the prosecution of class actions, including consumer and product defect class

actions, and Plaintiff intends to vigorously prosecute this action.

      142. Predominance and Superiority: Plaintiff and Class Members have all

suffered, and will continue to suffer, harm and damages as a result of Defendants’

unlawful and wrongful conduct. A class action is superior to other available

methods for the fair and efficient adjudication of the controversy. Absent a class



                                         50
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 51 of 72 PageID: 51




action, most Class Members would likely find the cost of litigating their claims

prohibitively high and would therefore have no effective remedy. Because of the

relatively small size of the individual Class Members’ claims, it is likely that only

a few Class Members could afford to seek legal redress for Defendants’

misconduct. Absent a class action, Class Members will continue to incur damages,

and Defendants’ misconduct will continue unabated without remedy or relief. Class

treatment of common questions of law and fact would also be a superior method to

multiple individual actions or piecemeal litigation in that it will conserve the

resources of the courts and the litigants and promote consistency and efficiency of

adjudication.

                                     COUNT I

             (Violation of California’s Consumers Legal Remedies Act,
                       California Civil Code § 1750, et seq.)
                        (On Behalf of the CLRA Sub-Class)

      143. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

      144. Plaintiff brings this cause of action on behalf of themselves and the

CLRA Sub-Class (CLRA Sub-Class).

      145. Defendants are a “person” as defined by California Civil Code

§ 1761(c).

      146. Plaintiff and the CLRA Sub-Class members are “consumers” within



                                         51
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 52 of 72 PageID: 52




the meaning of California Civil Code § 1761(d) because they purchased their Class

Vehicles primarily for personal, family, or household use.

      147. By failing to disclose and concealing the defective nature of the

pistons within the 2.0T Engine from Plaintiff and putative CLRA Sub-Class

members, Defendants violated California Civil Code § 1770(a), as it represented

that the Class Vehicles and their 2.0T Engine had characteristics and benefits that

they do not have, and represented that the Class Vehicles and their 2.0T Engine

were of a particular standard, quality, or grade when they were of another. See Cal.

Civ. Code §§ 1770(a)(5) & (7).

      148. Defendants’ unfair and deceptive acts or practices occurred repeatedly

in Defendants’ trade or business, were capable of deceiving a substantial portion

of the purchasing public and imposed a serious safety risk on the public.

      149. Defendants knew that the Class Vehicles and their 2.0T Engine

suffered from an inherent defect, were defective and were not suitable for their

intended use.

      150. As a result of their reliance on Defendants’ omissions, owners and/or

lessees of the Class Vehicles, including Plaintiff, suffered an ascertainable loss of

money, property, and/or value of their Class Vehicles. Additionally, as a result of

the Piston Defect, Plaintiff and the CLRA Sub-Class members were harmed and

suffered actual damages in that the Class Vehicles’ 2.0T Engine and its components



                                         52
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 53 of 72 PageID: 53




are substantially certain to fail before their expected useful life has run.

         151. Defendants were under a duty to Plaintiff and the CLRA Sub- Class

members to disclose the defective nature of the 2.0T Engine and/or the associated

repair costs because:

               (a)   Defendants were in a superior position to know the true state of

                     facts about the safety defect in the Class Vehicles’ Pistons

                     within the 2.0T Engine;

               (b)   Plaintiff and the CLRA Sub-Class members could not

                     reasonably have been expected to learn or discover that their

                     2.0T Engine had a dangerous safety defect until it manifested;

                     and

               (c)   Defendants knew that Plaintiff and the CLRA Sub-Class

                     members could not reasonably have been expected to learn of

                     or discover the safety defect.

         152. In failing to disclose the defective nature of 2.0T Engine, Defendants

knowingly and intentionally concealed material facts and breached its duty not to

do so.

         153. The facts Defendants concealed from or failed to disclose to Plaintiff

and the CLRA Sub-Class members are material in that a reasonable consumer

would have considered them to be important in deciding whether to purchase or



                                          53
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 54 of 72 PageID: 54




lease the Class Vehicles or pay less. Had Plaintiff and the CLRA Sub-Class

members known that the Class Vehicles’ 2.0T Engines were defective, they would

not have purchased or leased the Class Vehicles or would have paid less for them.

          154. Plaintiff and the CLRA Sub-Class members are reasonable consumers

who do not expect the engines installed in their vehicles to exhibit problems such

as the Piston Defect. This is the reasonable and objective consumer expectation

relating to a vehicle’s engine.

          155. As a result of Defendants’ conduct, Plaintiff and the CLRA Sub-Class

members were harmed and suffered actual damages because, inter alia, the Class

Vehicles exhibited and will continue to exhibit problems such as the Piston Defect.

          156. As a direct and proximate result of Defendants’ unfair or deceptive

acts or practices, Plaintiff and the CLRA Sub-Class members suffered and will

continue to suffer actual damages.

          157. Plaintiff and the CLRA Sub-Class members are entitled to equitable

relief.

          158. Plaintiff and California Sub-class Members provided Defendants with

notice of their violations of the CLRA pursuant to California Civil Code § 1782(a).

If, within 30 days of the date of the notification letter, Defendants fail to provide

appropriate relief for their violation of the CLRA, Plaintiff will amend this

Complaint to seek monetary, compensatory, and punitive damages, in addition to



                                          54
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 55 of 72 PageID: 55




the injunctive and equitable relief she seeks now.

                                    COUNT II

          (Breach of Implied Warranty Pursuant to Song-Beverly
 Consumer Warranty Act, California Civil Code §§ 1792 and 1791.1, et seq.)
              (On Behalf of the Implied Warranty Sub-Class)

      159. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

      160. Plaintiff brings this cause of action against Defendants on behalf of

themselves and the Implied Warranty Sub-Class (IW Sub-Class).

      161. Defendants were at all relevant times the manufacturer, distributor,

warrantor, and/or seller of the Class Vehicles. Defendants knew or had reason to

know of the specific use for which the Class Vehicles were purchased or leased.

      162. Defendants provided Plaintiff and the Implied Warranty Sub-Class

members with an implied warranty that the Class Vehicles and their components

and parts are merchantable and fit for the ordinary purposes for which they were

sold. However, the Class Vehicles are not fit for their ordinary purpose of providing

reasonably reliable and safe transportation because, inter alia, the Class Vehicles

and their 2.0T Engines suffered from an inherent defect at the time of sale and

thereafter and are not fit for their particular purpose of providing safe and reliable

transportation.

      163. Defendants impliedly warranted that the Class Vehicles were of



                                         55
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 56 of 72 PageID: 56




merchantable quality and fit for their intended use. This implied warranty included,

among other things: (i) a warranty that the Class Vehicles and their 2.0T Engine,

which were manufactured, supplied, distributed, and/or sold by VW, would provide

safe and reliable transportation; and (ii) a warranty that the Class Vehicles and their

2.0T Engine would be fit for their intended use.

       164. Contrary to the applicable implied warranties, the Class Vehicles and

their 2.0T Engines at the time of sale and thereafter were not fit for their ordinary

and intended purpose of providing Plaintiff and the IW Sub-Class members with

reliable, durable, and safe transportation. Instead, the Class Vehicles are defective,

including the defective 2.0T Engine.

       165. The Piston Defect is inherent and was present in each Class Vehicle

at the time of sale.

       166. As a result of Defendants’ breach of the applicable implied warranties,

owners and/or lessees of the Class Vehicles suffered an ascertainable loss of

money, property, and/or value of their Class Vehicles. Additionally, as a result of

the Piston Defect, Plaintiff and the IW Sub-Class members were harmed and

suffered actual damages in that the Class Vehicles’ 2.0T Engine and/or its

components are substantially certain to fail before their expected useful life has

run.

       167. Defendants’ actions, as complained of herein, breached the implied



                                          56
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 57 of 72 PageID: 57




warranty that the Class Vehicles were of merchantable quality and fit for such use

in violation of California Civil Code §§ 1792 and 1791.1.

                                    COUNT III

       (Violation of California Business & Professions Code § 17200, et seq.)
                       (On Behalf of the California Sub-Class)

        168. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

        169. Plaintiff brings this cause of action on behalf of herself and the

California Sub-Class (CA Sub-Class).

        170. As a result of their reliance on Defendants’ omissions, owners and/or

lessees of the Class Vehicles, including Plaintiff, suffered an ascertainable loss of

money, property, and/or value of their Class Vehicles. Additionally, as a result of

the Piston Defect, Plaintiff and the CA Sub-Class members were harmed and

suffered actual damages in that the Class Vehicles’ 2.0T Engines and/or its

components are substantially certain to fail before their expected useful life has

run.

        171. California Business & Professions Code § 17200 prohibits acts of

“unfair competition,” including any “unlawful, unfair or fraudulent business act or

practice” and “unfair, deceptive, untrue or misleading advertising.”

        172. Plaintiff and the CA Sub-Class members are reasonable consumers

who do not expect their engine to exhibit problems such as loss of power,


                                         57
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 58 of 72 PageID: 58




premature wear, and frequent replacement or repair.

      173. Defendants knew the Class Vehicles and their 2.0T Engines were

defectively designed or manufactured, would fail prematurely, and were not

suitable for their intended use.

      174. In failing to disclose the Piston Defect, Defendants have knowingly

and intentionally concealed material facts and breached its duty not to do so.

      175. Defendants were under a duty to Plaintiff and the CA Sub-Class

members to disclose the defective nature of the Class Vehicles and their 2.0T

Engine because:

             (a)   Defendants were in a superior position to know the true state of

                   facts about the safety defect in the Class Vehicles’ 2.0T Engine;

                   and

             (b)   Defendants actively concealed the defective nature of the Class

                   Vehicles and their 2.0T Engine piston failures from Plaintiff and

                   the CA Sub-Class.

      176. The facts Defendants concealed from or failed to disclose to Plaintiff

and the CA Sub-Class members are material in that a reasonable person would have

considered them to be important in deciding whether to purchase or lease Class

Vehicles. Had they known of the Piston Defect, Plaintiff and the other CA Sub-

Class members would have paid less for Class Vehicles equipped with the 2.0T



                                        58
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 59 of 72 PageID: 59




Engine or would not have purchased or leased them at all.

      177. Defendants continued to conceal the defective nature of the Class

Vehicles and their 2.0T Engine even after Plaintiff and the other CA Sub-Class

members began to report problems.

      178. Defendants’ conduct was and is likely to deceive consumers.

      179. Defendants’ acts, conduct, and practices were unlawful, in that they

constituted:

               (a)   Violations of California’s Consumers Legal Remedies Act;

               (b)   Violations of the Song-Beverly Consumer Warranty Act,

                     including California Civil Code §§ 1792 and 1791.1.;

               (c)   Violations of the Magnuson-Moss Warranty Act; and

      180. By their conduct, Defendants have engaged in unfair competition and

unlawful, unfair, and fraudulent business practices.

      181. Defendants’ unfair or deceptive acts or practices occurred repeatedly

in Defendants’ trade or business and were capable of deceiving a substantial

portion of the purchasing public.

      182. As a direct and proximate result of Defendants’ unfair and deceptive

practices, Plaintiff and the other CA Sub-Class members have suffered and will

continue to suffer actual damages.

      183. Defendants have been unjustly enriched and should be required to



                                         59
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 60 of 72 PageID: 60




make restitution to Plaintiff and the other CA Sub-Class members pursuant to §§

17203 and 17204 of the Business & Professions Code.

                                   COUNT IV

                          (Breach of Express Warranty
                      CAL. COM. CODE §§ 2313 and 10210
                     (On Behalf of the California Sub-Class)

      184. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

      185. Plaintiff brings this cause of action on behalf of herself and on behalf

of the California Sub-Class against VWGoA.

      186. VWGoA is and was at all relevant times a “merchant” with respect to

motor vehicles under Cal. Com. Code §§ 2104(1) and 10103(c), and a “seller” of

motor vehicles under § 2103(1)(d).

      187. With respect to leases, VW is and was at all relevant times a “lessor”

of motor vehicles under Cal. Com. Code § 10103(a)(16).

      188. The Class Vehicles are and were at all relevant times “goods” within

the meaning of Cal. Com. Code §§ 2105(1) and 10103(a)(8).

      189. VWGoA provided all purchasers and lessees of the Class Vehicles

with an express warranty described infra, which became a material part of the

bargain. Accordingly, Defendants’ express warranty is an express warranty under

California law.



                                        60
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 61 of 72 PageID: 61




      190. The 2.0T Engine and its component parts were manufactured and/or

installed in the Class Vehicles by VW and are covered by the express warranty.

      191. In a section entitled “What’s Covered,” the express warranty provides

in relevant part that “The Basic Limited Warranty covers the cost of all parts and

labor needed to repair any item on your vehicle when it left the manufacturing plant

that is defective in material, workmanship or factory preparation.” The warranty

further provides that “You pay nothing for these repairs. These warranty repairs or

adjustments—including all parts and labor connected with them—will be made by

your dealer at no charge, using new or remanufactured parts.”

      192. According to VWGoA, “Our New Vehicle Limited Warranty is simple

– four years or 50,000 miles, whichever occurs first.”

      193. VWGoA breached the express warranties by selling and leasing Class

Vehicles with 2.0T Engine that were defective, requiring repair or replacement

within the warranty period, and refusing to honor the express warranty by repairing

or replacing, free of charge, the 2.0T Engine and its component parts, and instead,

replacing the defective 2.0T Engine and its components with equally defective 2.0T

Engines and components. By simply replacing Plaintiff’s and Class Members’

defective 2.0T Engines with similarly defective parts, VWGoA has failed to

“repair” the defects as alleged herein.

      194. Plaintiff was not required to notify VWGoA of the breach or was not



                                          61
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 62 of 72 PageID: 62




required to do so because affording VWGoA a reasonable opportunity to cure its

breach of written warranty would have been futile. VWGoA was also on notice of

the defect from complaints and service requests it received from Class Members,

from repairs and/or replacements of the 2.0T Engine, and from other internal

sources.

      195. As a direct and proximate cause of the breach of express warranty by

VWGoA, Plaintiff and the other Class members have suffered, and continue to

suffer, damages, including economic damages at the point of sale or lease.

Additionally, Plaintiff and the other Class members have incurred or will incur

economic damages at the point of repair in the form of the cost of repair.

      196. Plaintiff and the other Class members are entitled to legal and

equitable relief against VWGoA, including actual damages, consequential

damages, specific performance, attorneys’ fees, costs of suit, and other relief as

appropriate.

                                    COUNT V

     (Breach of Express Warranty under the Magnuson-Moss Warranty Act,
                          15 U.S.C. § 2303 et seq.)
                          (On Behalf of the Class)

      197. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

      198. Plaintiff brings this cause of action on behalf of herself and on behalf



                                        62
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 63 of 72 PageID: 63




of the Class against VWGoA.

      199. Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(3).

      200. VWGoA is a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      201. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

who is damaged by the failure of a warrantor to comply with a written or implied

warranty.

      202. VWGoA provided all purchasers and lessees of the Class Vehicles with

an express warranty described infra, which became a material part of the bargain.

Accordingly, this express warranty is an express warranty under California law and

is a “written warranty” within the meaning of 15 U.S.C. § 2301(6).

      203. The 2.0T Engine and its component parts were manufactured and/or

installed in the Class Vehicles by VW and are covered by the express warranty.

      204. In a section entitled “What’s Covered,” the express warranty provides

in relevant part that “The Basic Limited Warranty covers the cost of all parts and

labor needed to repair any item on your vehicle when it left the manufacturing plant

that is defective in material, workmanship or factory preparation.” The warranty

further provides that “You pay nothing for these repairs. These warranty repairs or

adjustments—including all parts and labor connected with them—will be made by



                                        63
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 64 of 72 PageID: 64




your dealer at no charge, using new or remanufactured parts.”

      205. According to VWGoA, “Our New Vehicle Limited Warranty is simple

– four years or 50,000 miles, whichever occurs first.”

      206. VWGoA breached the express warranties by selling and leasing Class

Vehicles with 2.0T Engine that were defective, requiring repair or replacement

within the warranty period, and refusing to honor the express warranty by repairing

or replacing, free of charge, the 2.0T Engine and its component parts, and instead,

replacing the defective 2.0T Engine and its components with equally defective 2.0T

Engines and components. By simply replacing Plaintiff’s and/or Class Members’

defective 2.0T Engines with similarly defective parts, VW has failed to “repair” the

defects as alleged herein.

      207. Plaintiff was not required to notify VWGoA of the breach or was not

required to do so because affording VWGoA a reasonable opportunity to cure its

breach of written warranty would have been futile. VWGoA was also on notice of

the defect from complaints and service requests it received from Class Members,

from repairs and/or replacements of the 2.0T Engine, and from other internal

sources.

      208. Affording VWGoA a reasonable opportunity to cure its breach of

written warranties would be unnecessary and futile here. Indeed, VWGoA has long

been on notice of the claims of Plaintiff and Class members and has refused to



                                        64
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 65 of 72 PageID: 65




provide a remedy, instead placing the blame on customers or refusing to

acknowledge the existence of the defect.

      209. As a direct and proximate cause of VWGoA’s breach, Plaintiff and the

other Class members have suffered, and continue to suffer, damages, including

economic damages at the point of sale or lease and have been deprived of the

benefit of their bargains. Additionally, Plaintiff and the other Class members have

incurred or will incur economic damages at the point of repair in the form of the

cost of repair.

      210. Plaintiff and the other Class members would suffer economic hardship

if they returned their Class Vehicles but did not receive the return of all payments

made by them. Because VWGoA is refusing to acknowledge any revocation of

acceptance and return immediately any payments made, Plaintiff and the other Class

members have not re-accepted their Class Vehicles by retaining them.

      211. Plaintiff provided notice to VWGoA of her intent to pursue class claims

under the MMWA via letter dated April 20, 2021.

      212. The amount in controversy of Plaintiff’s individual claims meets or

exceeds the sum of $25. The amount in controversy of this action exceeds the sum

of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

determined in this lawsuit.

      213. Plaintiff and the other Class members are entitled to legal and equitable



                                        65
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 66 of 72 PageID: 66




relief against VWGoA, including actual damages, consequential damages, specific

performance, attorneys’ fees, costs of suit, and other relief as appropriate.

                                    COUNT VI

     (Breach of Implied Warranty under the Magnuson-Moss Warranty Act,
                          15 U.S.C. § 2303 et seq.)
                          (On Behalf of the Class)

      214. Plaintiff incorporates by reference the allegations contained in

paragraphs 1 through 134 of this Complaint.

      215. Plaintiff brings this cause of action on behalf of themselves and the

Class against Defendants.

      216. The Class Vehicles are a “consumer product” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

      217. Plaintiff and Class Members are “consumers” within the meaning of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

      218. Defendants are a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

      219. Defendants’ implied warranty is an “implied warranty” within the

meaning of 15 U.S.C. § 2301(7).

      220. VW impliedly warranted that the Class Vehicles were of merchantable

quality and fit for use. This implied warranty included, among other things: (i) a

warranty that the Class Vehicles and their 2.0T Engine were manufactured,

supplied, distributed, and/or sold by VW would provide safe and reliable

                                         66
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 67 of 72 PageID: 67




transportation; and (ii) a warranty that the Class Vehicles and their 2.0T Engine

would be fit for their intended use while the Class Vehicles were being operated.

      221. Contrary to the applicable implied warranties, the Class Vehicles and

their 2.0T Engines at the time of sale and thereafter were not fit for their ordinary

and intended purpose of providing Plaintiff and Class members with reliable,

durable, and safe transportation. Instead, the Class Vehicles are defective,

including the defective nature of their 2.0T Engine.

      222. Defendants’ breach of implied warranties has deprived Plaintiff and

Class members of the benefit of their bargain.

      223. Plaintiff and members of the Class have had sufficient direct dealings

with either VW or its agents (dealerships and technical support) to establish privity

of contract between VW, on one hand, and Plaintiff and each of the other members

of the Class on the other hand. Nonetheless, privity is not required here because

Plaintiff and each of the members of the Class are intended third-party beneficiaries

of contracts between VW and its dealers, and specifically, of VW’s implied

warranties. The dealers were not intended to be the ultimate consumers of the Class

Vehicles and have no rights under the warranty agreements provided with the Class

Vehicles; the warranty agreements were designed for and intended to benefit the

consumer only.

      224. Plaintiff and the other Class members would suffer economic hardship



                                         67
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 68 of 72 PageID: 68




if they returned their Class Vehicles but did not receive the return of all payments

made by them. Because VW is refusing to acknowledge any revocation of

acceptance and return immediately any payments made, Plaintiff and the other Class

members have not re-accepted their Class Vehicles by retaining them.

      225. Plaintiff provided notice to VW of her intent to pursue class claims

under the MMWA via letter dated April 20, 2021.

      226. The amount in controversy of Plaintiff’s individual claims meets or

exceeds the sum or value of $25,000. In addition, the amount in controversy meets

or exceeds the sum or value of $50,000 (exclusive of interests and costs) computed

on the basis of all claims to be determined in this suit.

      227. Defendants have been afforded a reasonable opportunity to cure its

breach, including when Plaintiff and Class members brought their vehicles in for

diagnoses and repair of the 2.0T Engine.

      228. As a direct and proximate cause of Defendants’ breach of implied

warranties, Plaintiff and Class members sustained and incurred damages and other

losses in an amount to be determined at trial. Defendants’ conduct damaged

Plaintiff and Class members, who are entitled to recover actual damages,

consequential damages, specific performance, diminution in value, costs,

attorneys’ fees, and/or other relief as appropriate.

As a result of Defendants’ violations of the Magnuson-Moss Warranty Act as



                                          68
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 69 of 72 PageID: 69




alleged herein, Plaintiff and Class members have incurred damages.

                             RELIEF REQUESTED

      229. Plaintiff, on behalf of herself and all others similarly situated, request

the Court to enter judgment against Defendant, as follows:

            (a)    An order certifying the proposed Class and Sub-Classes,

                   designating Plaintiff as named representatives of the Class, and

                   designating the undersigned as Class Counsel;

            (b)    A declaration that Defendants are financially responsible for

                   notifying all Class Members about the defective nature of the

                   2.0T Engine, including the need for periodic maintenance;

            (c)    An order enjoining Defendants from further deceptive

                   distribution, sales, and lease practices with respect to Class

                   Vehicles; compelling Defendants to issue a voluntary recall for

                   the Class Vehicles pursuant to 49 U.S.C. § 30118(a);

                   compelling Defendants to remove, repair, and/or replace the

                   Class Vehicles’ defective 2.0T Engine and/or its components

                   with suitable alternative product(s) that do not contain the

                   defects alleged herein; enjoining Defendants from selling the

                   Class Vehicles with the misleading information; and/or

                   compelling Defendants to reform its warranty, in a manner



                                        69
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 70 of 72 PageID: 70




                  deemed to be appropriate by the Court, to cover the injury

                  alleged and to notify all Class Members that such warranty has

                  been reformed;

            (d)   A declaration requiring Defendants to comply with the various

                  provisions of the Song-Beverly Act alleged herein and to make

                  all the required disclosures;

            (e)   An award to Plaintiff and the Class for compensatory,

                  exemplary, and statutory damages, including interest, in an

                  amount to be proven at trial;

            (f)   Any and all remedies provided pursuant to the Song-Beverly

                  Act, including California Civil Code section 1794;

            (g)   Any and all remedies provided pursuant to the Magnuson-Moss

                  Warranty Act;

            (h)   A declaration that Defendants must disgorge, for the benefit of

                  the Class, all or part of the ill-gotten profits it received from the

                  sale or lease of its Class Vehicles or make full restitution to

                  Plaintiff and Class Members;

            (i)   An award of attorneys’ fees and costs, as allowed by law;

            (j)   An award of pre-judgment and post-judgment interest, as

                  provided by law;



                                        70
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 71 of 72 PageID: 71




              (k)    Leave to amend the Complaint to conform to the evidence

                     produced at trial; and

              (l)    Such other relief as may be appropriate under the

                     circumstances.

                           DEMAND FOR JURY TRIAL

       230. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands

a trial by jury of all issues in this action so triable.



Dated: April 30, 2021                     Respectfully Submitted,


                                          /s/ Russell D. Paul
                                          Russell D. Paul (NJ Bar. No. 037411989)
                                          Amey J. Park (NJ Bar. No. 070422014)
                                          Abigail J. Gertner (NJ Bar. No. 019632003)
                                          Natalie Lesser (NJ Bar No. 017882010)
                                          BERGER MONTAGUE PC
                                          1818 Market Street
                                          Suite 3600
                                          Philadelphia, PA 19103
                                          Tel: (215) 875-3000
                                          Fax: (215) 875-4604
                                          rpaul@bm.net
                                          apark@bm.net
                                          agertner@bm.net

                                          Steven Weinmann (N.J. Bar No.
                                          033111989)
                                          Tarek H. Zohdy (pro hac vice pending)
                                          Cody R. Padgett (pro hac vice pending)
                                          CAPSTONE LAW APC
                                          1875 Century Park East
                                          Suite 1000
                                          Los Angeles, California 90067
                                          Tel: (310) 556-4811


                                            71
Case 1:21-cv-10546-NLH-MJS Document 1 Filed 04/30/21 Page 72 of 72 PageID: 72




                                   Fax: (310) 943-0396
                                   steven.weinmann@capstonelawyers.com
                                   tarek.zohdy@capstonelawyers.com
                                   cody.padgett@capstonelaywers.com

                                   Ramzy P. Ladah (SBN 271039)
                                   Adrian A. Karimi (Pro Hac Pending)
                                   LADAH LAW FIRM
                                   517 S. 3rd St
                                   Las Vegas, NV 89101
                                   Telephone: (702) 252-0055
                                   Facsimile: (702) 248-0055
                                   Ramzy@ladahlaw.com
                                   Adrian@ladahlaw.com

                                   Attorneys for Plaintiff and the Proposed
                                   Class and Subclasses




                                     72
